DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1-20 are new.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 appears to be missing a comma or semi-colon based on similar language in claims 3 and 14.  
Appropriate correction is required.

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2017/0230869 A1 supported by provisional application No. 62/293,761; citations are to provisional) in view of RATASUK et al. (US 2015/0173091 A1).

In regards to claim 1, Kubota teaches a method for sending signaling, comprising:
detecting, with a first access network equipment, whether communications of a terminal device (see first “USS” in Fig. 16, “USS: UEID(optional)(Msg1+Msg3)” from UE to eNB; described in paragraph [0097], “As illustrated, for UL-based mobility, the network may make transmission point and/or beam selection decisions based on uplink reference signals transmitted by the UE (the UE chirp or USS as labeled)”) in a first frequency band (uplink reference signal is also labeled as a UE chirp per above which can be an uplink wide-band signal wherein a wide-band is interpreted as a ‘first frequency band’ relating to LTE, see paragraph [0075], “As described above, the chirp may be an uplink reference signal transmitted by the UE, which allows the source and one or more potential target eNBs to measure uplink signal strength. The chirp signal may be an RRC dedicated uplink reference signal. According to aspects, the chirp signal may be an uplink wide-band signal”; and paragraph [0035] for LTE frequencies) satisfy a predetermined condition (for satisfying predetermined condition see decision based on USS above and measurement of USS in paragraph [0089], “For the uplink based case, a UE may send an uplink reference signal (e.g., such as the UE chirp, described herein and also referred to as an uplink synchronization signal “USS” or uplink reference signal “URS”) and the NW may measure the uplink reference signals and make a mobility decision based on the measurement”) and 
sending, through the first access network equipment, predetermined signaling to the terminal device when the communications in the first frequency band satisfy the predetermined condition (see Fig. 16, “Additional signaling exchange similar to LTE after Msg4 and configuration of USS” from eNB to UE which is interpreted as ‘predetermined signaling’ in response to the ‘satisfying the predetermined condition’ described above in paragraph [0089] relating to measurement of the uplink reference signal causing a mobility decision; and the “Additional signaling exchange similar to LTE after Msg4 and configuration of USS” in Fig. 16 is for configuration of the second “USS”; and see paragraph [0028], “Advantageously, the UE may receive a configuration for the uplink reference signal from the serving eNB”); wherein:
the predetermined signaling is configured to instruct the terminal device to send a reference signal (the “Additional signaling exchange similar to LTE after Msg4 and configuration of USS)” interpreted as the predetermined signaling as described above includes the configuration of the USS causing the UE to transmit the uplink reference signal which is interpreted as predetermined signaling configured to instruct the UE to send the reference signal, for configuration of the second “USS”, see Fig. 16” cited above and paragraph [0028], “Advantageously, the UE may receive a configuration for the uplink reference signal from the serving eNB… In this manner, the UE may transmit the uplink reference signals which the target eNB may receive”).

Ratasuk teaches wherein a UE transmits reference signals for measurement in different portions of an entire available spectrum such as a second frequency band (see paragraph [0033], “In another embodiment, the network or UE may transmit signals such as pilots, beacons, or synchronization signals for measurement in different portions of the spectrum” and see paragraph [0020], “It may be assumed that a UE would be covered as needed with a cellular connection over traditional frequencies, like with LTE. Higher frequencies with more available spectrum would be used when additional capacity is needed, as facilitated by the embodiments discussed herein”); and 
the first frequency band is different from the second frequency band ([Kubota] is cited for the first frequency band which is a wide band that using LTE per [Kubota] paragraph [0035]; and [Ratasuk] teaches utilizing both traditional frequencies like with LTE and higher frequencies when additional capacity is needed where the higher frequencies constitute a different frequency band than the LTE band, see paragraph [0020] cited above for the two frequency bands, and for additional disclosure of the different frequency bands specifically see paragraph [0019], “With novel enabling techniques and extending cellular service into the mmWave band, large spectrum band (e.g., from 1-90 GHz) will be available for dynamic access. However, different bands have different radio characteristics including propagation conditions, pathloss, diffraction, reflection, impact from terrain, foliage, LOS, and in-building penetration. In addition, different bands also have different available bandwidth and legacy usage, as well as regulatory requirements. As a result, it is not sufficient to simply select spectrum for access based on measurement reports and sensing, but to also consider other aspects as will be described below”).
including spectrum sensing, the periodic update of the map based on feedback from UEs, and architecture and signalling to use the map, in combination with other system and UE metrics, for band and channel selection” (see paragraph [0030]).

In regards to claim 2, the modified Kubota teaches the method according to claim 1, wherein the predetermined condition comprises at least one of:
a signal intensity of a first signal being greater than a preset intensity; a receiving power of the first signal being greater than a preset power; a receiving quality of the first signal being greater than a preset quality; or an error rate of the first signal being less than a preset value; wherein the first signal is a signal sent by the terminal device in the first frequency band (signal intensity or signal strength of uplink chirp in first frequency band, see claim 1 and paragraph [0075], “As described above, the chirp may be an uplink reference signal transmitted by the UE, which allows the source and one or more potential target eNBs to measure uplink signal strength”; and also see [Ratasuk] for other performance metrics in paragraph [0021], “One embodiment is directed to the network creating performance maps for different portions of the spectrum. A performance metric may include, for example, Reference Signal Received Power (RSRP)/Reference Signal Received Quality (RSRQ), Signal to Interference plus Noise Ratio (SINR), spectral efficiency (SE), or throughput”).

(See Fig. 6 #610 with memory and processor which is an eNB per paragraph [0051], “FIG. 6 is a block diagram of an eNB 610 in communication with a UE 650 in an access network in accordance with aspects of the present disclosure. The eNBs of FIGs. 1 and FIG. 2 may include one or more components of eNB 610 illustrated in FIG. 6… One or more components of the UE 650 and eNB 610 may be configured to perform the operations described herein”).

In regards to claim 4, the modified Kubota teaches the method according to claim 1, wherein the predetermined condition comprises:
a distance between a first geographical position of the terminal device when using the first frequency band to communicate and a second geographical position of a predetermined access network equipment being less than a preset threshold; or,
a first geographical position of the terminal device when using the first frequency band to communicate belonging to a predetermined region, and the predetermined region being a region determined according to a predetermined access network equipment;
wherein the predetermined access network equipment is an access network equipment that supports the second frequency band (see claim 1 and [Ratasuk] with regards to geographical position or location of UE with relation to the location of the access point providing higher frequencies in coverage area per paragraph [0023], “According to an embodiment, a central entity in the network, such as each macro base station, may select which connection in its coverage area should use higher frequencies by collecting information, for example, on: location of the UE in question, location of the access points providing connectivity that could support communication using higher frequencies, potential movement of the UE, predicted path of the UE, coverage of the small cell(s), and/or overall usage of different available bands and channels for different connectivity and their current and expected load(s)”).

In regards to claim 6, the modified Kubota teaches the method according to claim 1, wherein the predetermined condition comprises:
a signal parameter of a signal sent by the terminal device in the first frequency band and received by a second access network equipment complying with a first condition; or,
a signal parameter of a signal sent by the terminal device in the first frequency band and received by a second access network equipment complying with a second condition, and a signal parameter of a signal sent by the terminal device in the first frequency band and received by the first access network equipment complying with a third condition;
wherein the signal parameter comprises at least one of a signal intensity, a signal power, a signal quality, or a signal error rate (signal intensity or signal strength of uplink chirp in first frequency band, see claim 1 and paragraph [0075], “As described above, the chirp may be an uplink reference signal transmitted by the UE, which allows the source and one or more potential target eNBs to measure uplink signal strength”; and also see [Ratasuk] for other performance metrics in paragraph [0021], “One embodiment is directed to the network creating performance maps for different portions of the spectrum. A performance metric may include, for example, Reference Signal Received Power (RSRP)/Reference Signal Received Quality (RSRQ), Signal to Interference plus Noise Ratio (SINR), spectral efficiency (SE), or throughput”)..

In regards to claim 7, the modified Kubota teaches the method according to claim 1, wherein the predetermined condition comprises:

a signal receiving intensity of a first positioning signal received by the terminal device being less than a first intensity, and a signal receiving intensity of a second positioning signal received by the first access network equipment being less than a second intensity; or,
a difference between a signal receiving intensity of a first positioning signal received by the terminal device and a signal receiving intensity of a second positioning signal received by the first access network equipment being less than a preset difference;
wherein the first positioning signal is a positioning signal received by the terminal device when using the first frequency band to communicate (signal strength of signal received by UE from source eNB which is using first frequency band is less than a first intensity or signal strength received from target eNB, see paragraph [0097], “As illustrated in FIG. 17, in a hybrid approach, transmission point and/or beam selection decisions based on both uplink and downlink reference signals”; and see paragraph [0063], “At 710, the UE may measure downlink signals transmitted by a target eNB 706 according to the received measurement configuration. For example, the UE may measure cell specific reference signals (CRS) transmitted by the target eNB in an effort to determine downlink channel quality. A handover trigger 712 may occur based, at least in part, on the UE downlink signal measurements. For example, the handover trigger may occur upon determining the downlink channel quality associated with the target eNB exceeds the downlink channel quality associated with the source eNB”).

In regards to claim 8, the modified Kubota teaches the method according to claim 1, wherein an upper frequency limit of the first frequency band is less than a lower frequency limit of the second frequency band (see claim 1 and [Ratasuk] “traditional frequencies” like LTE for first frequency band and “higher frequencies” for second frequency band per paragraph [0020]; where the higher frequency bands are considered above 6 Ghz per which is the frequency limit per paragraph [0005], “An important element in obtaining more spectrum is to move to higher frequencies, above 6 GHz. For fifth generation wireless systems (5G), an access architecture for deployment of cellular radio equipment employing mmWave radio spectrum has been proposed. In addition to extending cellular service into the mmWave band, dynamic spectrum access is an important technique to improve spectrum utilization”).

In regards to claim 9, the modified Kubota teaches the method according to claim 1, wherein the second frequency band comprises a number of n second frequency bands each corresponding to the predetermined condition thereof (see claim 1 and [Ratasuk] where the selection of one of the higher frequencies or bands each correspond to band selection performed in view of the predetermined condition in claim 1, see paragraph [0026], “Then, based on the maps and information such as UE location, speed, and direction, the network can select the appropriate band for access by the UE” and paragraph [0027], “This optimum allocation of resources may include the right selection of bands and channels, including for example selection of traditional lower frequencies and/or novel higher frequencies”).

In regards to claim 10, the modified Kubota teaches the method according to claim 1, wherein the reference signal comprises at least one of the following reference signals:
a specific reference signal for the terminal device, a demodulation reference signal DMRS, a sounding reference signal SRS, or a channel state information reference signal CSI-RS (dedicated uplink reference signal, see paragraph [0075], “As described above, the chirp may be an uplink reference signal transmitted by the UE, which allows the source and one or more potential target eNBs to measure uplink signal strength. The chirp signal may be an RRC dedicated uplink reference signal. According to aspects, the chirp signal may be an uplink wide-band signal).

In regards to claim 11, Kubota teaches a method for sending a reference signal, comprising:
communicating, through a terminal device, with an access network equipment (see first “USS” in Fig. 16, “USS: UEID(optional)(Msg1+Msg3)” from UE to eNB; described in paragraph [0097], “As illustrated, for UL-based mobility, the network may make transmission point and/or beam selection decisions based on uplink reference signals transmitted by the UE (the UE chirp or USS as labeled)”) in a first frequency band (uplink reference signal is also labeled as a UE chirp per above which can be an uplink wide-band signal wherein a wide-band is interpreted as a ‘first frequency band’ relating to LTE, see paragraph [0075], “As described above, the chirp may be an uplink reference signal transmitted by the UE, which allows the source and one or more potential target eNBs to measure uplink signal strength. The chirp signal may be an RRC dedicated uplink reference signal. According to aspects, the chirp signal may be an uplink wide-band signal”; and paragraph [0035] for LTE frequencies);
receiving, at the terminal device, a predetermined instruction sent by the access network equipment, the predetermined instruction being sent by the access network equipment when communications in the first frequency band (see Fig. 16, “Additional signaling exchange similar to LTE after Msg4 and configuration of USS” from eNB to UE which is interpreted as ‘predetermined instruction’ in response to the ‘satisfying the predetermined condition’ described in paragraph [0089] cited below relating to measurement of the uplink reference signal causing a mobility decision; and the “Additional signaling exchange similar to LTE after Msg4 and configuration of USS” in Fig. 16 is for configuration of the second “USS”; and see paragraph [0028], “Advantageously, the UE may receive a configuration for the uplink reference signal from the serving eNB”) satisfy a predetermined condition (for satisfying predetermined instruction see decision based on measurement of USS in paragraph [0089], “For the uplink based case, a UE may send an uplink reference signal (e.g., such as the UE chirp, described herein and also referred to as an uplink synchronization signal “USS” or uplink reference signal “URS”) and the NW may measure the uplink reference signals and make a mobility decision based on the measurement”); and
sending, by the terminal device, a reference signal (for configuration of the second “USS”, see Fig. 16 “Additional signaling exchange similar to LTE after Msg4 and configuration of USS)”” cited above and paragraph [0028], “Advantageously, the UE may receive a configuration for the uplink reference signal from the serving eNB… In this manner, the UE may transmit the uplink reference signals which the target eNB may receive”).
Although Kubota teaches the sending of the reference signal which can be received by the target eNB as shown above, Kubota does not specifically disclose that the reference signal is sent in a second frequency band; wherein the first frequency band is different from the second frequency band.
Ratasuk teaches wherein a UE transmits reference signals for measurement in different portions of an entire available spectrum such as a second frequency band (see paragraph [0033], “In another embodiment, the network or UE may transmit signals such as pilots, beacons, or synchronization signals for measurement in different portions of the spectrum” and see paragraph [0020], “It may be assumed that a UE would be covered as needed with a cellular connection over traditional frequencies, like with LTE. Higher frequencies with more available spectrum would be used when additional capacity is needed, as facilitated by the embodiments discussed herein”); 
wherein the first frequency band is different from the second frequency band ([Kubota] is cited for the first frequency band which is a wide band that using LTE per [Kubota] paragraph [0035]; and [Ratasuk] teaches utilizing both traditional frequencies like with LTE and higher frequencies when additional capacity is needed where the higher frequencies constitute a different frequency band than the LTE band, see paragraph [0020] cited above for the two frequency bands, and for additional disclosure of the different frequency bands specifically see paragraph [0019], “With novel enabling techniques and extending cellular service into the mmWave band, large spectrum band (e.g., from 1-90 GHz) will be available for dynamic access. However, different bands have different radio characteristics including propagation conditions, pathloss, diffraction, reflection, impact from terrain, foliage, LOS, and in-building penetration. In addition, different bands also have different available bandwidth and legacy usage, as well as regulatory requirements. As a result, it is not sufficient to simply select spectrum for access based on measurement reports and sensing, but to also consider other aspects as will be described below”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Kubota which teaches sending of the reference signal which can be received by the target eNB for mobility decisions to further include wherein the reference signal is specifically in a second frequency band that is different than the first frequency band for band selection such as taught by Ratasuk in order that “In view of the above, some of the main features of the invention may include the creation of the performance map with novel information elements and including spectrum sensing, the periodic update of the map based on feedback from UEs, and architecture and signalling to use the map, in combination with other system and UE metrics, for band and channel selection” (see paragraph [0030]).

In regards to claim 12, the modified Kubota teaches the method according to claim 11, wherein an upper frequency limit of the first frequency band is less than a lower frequency limit of the second frequency band (see claim 11 and [Ratasuk] “traditional frequencies” like LTE for first frequency band and “higher frequencies” for second frequency band per paragraph [0020]; where the higher frequency bands are considered above 6 Ghz per which is the frequency limit per paragraph [0005], “An important element in obtaining more spectrum is to move to higher frequencies, above 6 GHz. For fifth generation wireless systems (5G), an access architecture for deployment of cellular radio equipment employing mmWave radio spectrum has been proposed. In addition to extending cellular service into the mmWave band, dynamic spectrum access is an important technique to improve spectrum utilization”).

In regards to claim 13, the modified Kubota teaches the method according to claim 12, wherein the reference signal comprises at least one of the following reference signals:
a specific reference signal for the terminal device, a demodulation reference signal DMRS, a sounding reference signal SRS, or a channel state information reference signal CSI-RS (dedicated uplink reference signal, see paragraph [0075], “As described above, the chirp may be an uplink reference signal transmitted by the UE, which allows the source and one or more potential target eNBs to measure uplink signal strength. The chirp signal may be an RRC dedicated uplink reference signal. According to aspects, the chirp signal may be an uplink wide-band signal).

In regards to claim 14, the modified Kubota teaches the terminal device comprising a processor configured to execute the method according to claim 11; the terminal device further comprising memory storing instructions executable by the processor (See Fig. 6 #650 with memory and processor which is a UE per paragraph [0051], “FIG. 6 is a block diagram of an eNB 610 in communication with a UE 650 in an access network in accordance with aspects of the present disclosure… Similarly, the UEs illustrated in FIGs 1 and 2 may include one or more components of UE 650 as illustrated in FIG. 6. One or more components of the UE 650 and eNB 610 may be configured to perform the operations described herein”).

In regards to claim 15, Kubota teaches a method for sending a reference signal, comprising:
(see Fig. 14 UE in communication with ENB including “{MRS} transmitted by eNB: UE uses it for Downlink Beam/Transmission point selection”; and see paragraph [0096], “As illustrated, for DL-based mobility, the network relies on feedback provided from the UE after measuring MRS (measurement reference signals). In some cases, the MRS may be transmitted using different beams, such that the feedback is used to select a preferred beam for DL transmissions”; and a ‘first frequency band’ relates to LTE frequencies per paragraph [0035]) satisfy a predetermined condition (see paragraph [0063], “At 710, the UE may measure downlink signals transmitted by a target eNB 706 according to the received measurement configuration. For example, the UE may measure cell specific reference signals (CRS) transmitted by the target eNB in an effort to determine downlink channel quality. A handover trigger 712 may occur based, at least in part, on the UE downlink signal measurements. For example, the handover trigger may occur upon determining the downlink channel quality associated with the target eNB exceeds the downlink channel quality associated with the source eNB”); and
sending, by the terminal device, a reference signal when the communications in the first frequency band satisfy the predetermined condition (see Fig. 14 “USS: UEID(optional)+ downlink beam selection (Msg1+Msg3)” which follows the MRS step above it described above as well as the predetermined condition).
Although Kubota teaches the sending of the reference signal which can be received by the target eNB as shown above, Kubota does not specifically disclose that the reference signal is sent in a second frequency band; and the first frequency band is different from the second frequency band.
Ratasuk teaches wherein a UE transmits reference signals for measurement in different portions of an entire available spectrum such as a second frequency band (see paragraph [0033], “In another embodiment, the network or UE may transmit signals such as pilots, beacons, or synchronization signals for measurement in different portions of the spectrum” and see paragraph [0020], “It may be assumed that a UE would be covered as needed with a cellular connection over traditional frequencies, like with LTE. Higher frequencies with more available spectrum would be used when additional capacity is needed, as facilitated by the embodiments discussed herein”); and 
the first frequency band is different from the second frequency band ([Kubota] is cited for the first frequency band which is a band using LTE per [Kubota] paragraph [0035]; and [Ratasuk] teaches utilizing both traditional frequencies like with LTE and higher frequencies when additional capacity is needed where the higher frequencies constitute a different frequency band than the LTE band, see paragraph [0020] cited above for the two frequency bands, and for additional disclosure of the different frequency bands specifically see paragraph [0019], “With novel enabling techniques and extending cellular service into the mmWave band, large spectrum band (e.g., from 1-90 GHz) will be available for dynamic access. However, different bands have different radio characteristics including propagation conditions, pathloss, diffraction, reflection, impact from terrain, foliage, LOS, and in-building penetration. In addition, different bands also have different available bandwidth and legacy usage, as well as regulatory requirements. As a result, it is not sufficient to simply select spectrum for access based on measurement reports and sensing, but to also consider other aspects as will be described below”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Kubota which teaches sending of the reference signal which can be received by the target eNB for mobility decisions to further include wherein the reference signal is specifically in a second frequency band that is different than the first frequency band for band selection such as taught by Ratasuk in order that “In view of the above, some of the main features of the invention may include the creation of the performance map with novel information elements and including spectrum sensing, the periodic update of the map based on feedback from UEs, and architecture and signalling to use the in combination with other system and UE metrics, for band and channel selection” (see paragraph [0030]).

In regards to claim 16, Kubota teaches the method according to claim 15, wherein the predetermined condition comprises at least one of:
a signal intensity of a second signal being greater than a preset intensity; a receiving power of the second signal being greater than a preset power; a receiving quality of the second signal being greater than a preset quality; or an error rate of the second signal being less than a preset value;
wherein the second signal is a signal sent by the first access network equipment in the first frequency band (second signal is the downlink signal transmitted by target eNB and see quality comparison in paragraph [0063], “At 710, the UE may measure downlink signals transmitted by a target eNB 706 according to the received measurement configuration. For example, the UE may measure cell specific reference signals (CRS) transmitted by the target eNB in an effort to determine downlink channel quality. A handover trigger 712 may occur based, at least in part, on the UE downlink signal measurements. For example, the handover trigger may occur upon determining the downlink channel quality associated with the target eNB exceeds the downlink channel quality associated with the source eNB”).

In regards to claim 17, the modified Kubota teaches the method according to claim 15, wherein the predetermined condition comprises: 
a distance between a first geographical position of the terminal device when using the first frequency band to communicate and a second geographical position of a predetermined access network equipment being less than a preset threshold; or,

wherein the predetermined access network equipment is an access network equipment that supports the second frequency band (see claim 15 and [Ratasuk] with regards to geographical position or location of UE with relation to the location of the access point providing higher frequencies in coverage area per paragraph [0023], “According to an embodiment, a central entity in the network, such as each macro base station, may select which connection in its coverage area should use higher frequencies by collecting information, for example, on: location of the UE in question, location of the access points providing connectivity that could support communication using higher frequencies, potential movement of the UE, predicted path of the UE, coverage of the small cell(s), and/or overall usage of different available bands and channels for different connectivity and their current and expected load(s)”).

In regards to claim 19, the modified Kubota teaches the method according to claim 15, wherein the predetermined condition comprises:
a signal receiving intensity of a first positioning signal received by the terminal device being less than a first intensity; or,
a signal receiving intensity of a first positioning signal received by the terminal device being less than the first intensity, and a signal receiving intensity of a second positioning signal received by the first access network equipment being less than a second intensity; or,
a difference between a signal receiving intensity of a first positioning signal received by the terminal device and a signal receiving intensity of a second positioning signal received by the first access network equipment being less than a preset difference;
(signal strength of signal received by UE from source eNB which is using first frequency band is less than a first intensity or signal strength received from target eNB, see paragraph [0097], “As illustrated in FIG. 17, in a hybrid approach, transmission point and/or beam selection decisions based on both uplink and downlink reference signals”; and see paragraph [0063], “At 710, the UE may measure downlink signals transmitted by a target eNB 706 according to the received measurement configuration. For example, the UE may measure cell specific reference signals (CRS) transmitted by the target eNB in an effort to determine downlink channel quality. A handover trigger 712 may occur based, at least in part, on the UE downlink signal measurements. For example, the handover trigger may occur upon determining the downlink channel quality associated with the target eNB exceeds the downlink channel quality associated with the source eNB”).

In regards to claim 20, the modified Kubota teaches the terminal device comprising a processor configured to execute the method according to claim 15 the terminal device further comprising memory storing instructions executable by the processor (See claim 15 and Fig. 6 #650 with memory and processor which is a UE per paragraph [0051], “FIG. 6 is a block diagram of an eNB 610 in communication with a UE 650 in an access network in accordance with aspects of the present disclosure… Similarly, the UEs illustrated in FIGs 1 and 2 may include one or more components of UE 650 as illustrated in FIG. 6. One or more components of the UE 650 and eNB 610 may be configured to perform the operations described herein”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/               Examiner, Art Unit 2478  

/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478